980 So.2d 1209 (2008)
Krystyna Marie PETRIE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3496.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In this Anders[1] appeal, we affirm the order revoking appellant's probation and imposing sentence, but we remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Rey v. State, 904 So.2d 566 (Fla. 4th DCA 2005); Riley v. State, 884 So.2d 1038 (Fla. 4th DCA 2004); Anderson v. State, 879 So.2d 688 (Fla. 4th DCA 2004); Campbell v. State, 776 So.2d 1036 (Fla. 4th DCA 2001).
Affirmed, but Remanded.
SHAHOOD, C.J., HAZOURI and DAMOORGIAN, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).